Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office action is in response to the RCE filed on 7/25/2022.  Claims 19-36 were cancelled.  Claims 37-56 were added as New. Claims 37-56 are pending. This Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
  
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 8/3/2022, 8/3/2022, 10/5/2022 and 10/5/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
	A) Applicant’s arguments with respect to claim(s) 37-56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘component’ and ‘analyzer’ in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 37, 40-44, 47-51 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobena et al. (US 2022/0103597) in view of Mushtaq et al. (US 9,430,646). 

	As per claim 37, Gobena teaches a system for providing cloud-based network security, the system including: a cloud access security broker (CASB) component that is configured for providing security with respect to access to a cloud-based resource by users within an organization, via processing of one or more received packets being communicated between said users of said organization and said cloud-based resource, in compliance with a security policy (Gobena, Paragraph 0031 recites “A CASB 112 may be any on-premises or cloud-based software that sits between cloud service users and cloud applications and monitors all activity and enforces security policies. The CASB provides a number of services such as monitoring user activity, warning administrators about potentially hazardous actions, enforcing security policy compliance, and automatically preventing malware, among other activity. The CASB 112 may deliver security by preventing high-risk events and/or management by monitoring and mitigating the high-risk events. In one example, the CASB 112 may utilize application program interfaces (APIs), performance probes, telemetry, and other programming to inspect data and activity in the cloud to alert of risky events after the fact. Further, the CASB 112 may inspect firewall or proxy logs for usage of cloud applications. The same functions provided by the CASB 112 in relation to the SASE 104 may similarly applied to the user endpoint 120 and other computing devices 132. Specifically, security intelligence provided by the CASB 112 may be provided to the SNOC 102 for use in creating and executing the policies for the devices communicatively coupled to the SASE 104.”); 
	a secure web gateway (SWG) component that is configured for providing security with respect to access to a web accessible destination by said users within an organization, via processing of one or more received packets being communicated between said users of said organization and said web accessible destination, in compliance with a security policy (Gobena, Paragraph 0029 recites “The SWG 108 service provides, for example, safe internet access to users who do not use a corporate networks or virtual private networks (VPNs) to connect to remote data centers. A SWG 108 provides protection against online security threats by enforcing an enterprise's security policies and by filtering malicious Internet traffic. In one example, the malicious Internet traffic may be filtered in real-time. The SWG 108 provides uniform resource locator (URL) filtering, application controls for web applications, and the detection and filtering of malicious code. Further, the SWG 108 provides data leak prevention services. As to the real-time traffic inspection, the SWG 108 inspects web traffic in real-time, analyzing content against corporate policies and ensuring any content that is inappropriate or which contravenes enterprise policy is blocked. The SWG 108 may perform any type of file inspection to ensure that the content transmitted via the web traffic is appropriate. In one example, the SWG 108 may allow an administrator to enforce security policy templates off the shelf and also configure policies that are suited to the corporation's business model and/or compliance requirements. In this manner, the SWG 108 may interact with the SNOC 102 to create, modify, edit, remove, delete, and otherwise configure policies for execution within the SASE 104. Further, the SWG 108 provides roaming users to authenticate seamlessly and to have the same security policies apply to their individual computing devices as if the computing devices were communicatively coupled to the corporation's network. The SWG 108, in this manner, may also be used to protect the user endpoint 120 and other computing devices 132 as these devices access the Internet and as Internet-related policies are created and executed by the SWG 108. As to data leak prevention, the SWG 108 reduces or eliminates corporate data from being leaked to or stolen by a third party by detecting business terms such as payment card industry (PCI) number patterns and phrases or personally identifiable information. Any security intelligence provided by the SWG 108 may be provided to the SNOC 102 for use in creating and executing the policies for the devices communicatively coupled to the SASE 104.”); 
	a router component that is configured for routing each packet of said received packets, to each of said components as may apply to said each packet, said components including said cloud access security broker (CASB) component, said secure web gateway (SWG) component and said firewall components, and wherein said router component is further configured for routing received packets for processing to said firewall components prior to routing said received packets for processing by either of said cloud access security broker (CASB) component and secure web gateway (SWG) component (Gobena, Paragraph 0033 recites “ The intelligence provided by the SASE 104 may be provided to the SNOC 102 to create and execute policies based on the intelligence obtained in connection with the SASE 104 and computing devices communicating via the SASE 104. In one example, data defining intelligence from at least one security service executed by the SASE including the DNS layer security 106 services, a SWG 108 services, a firewall 110 services, CASB 112 services, an ITI 114 services, and combinations thereof may be utilized to by the SNOC 102 in configuring a number of policies.”).
	But fails to explicitly teach a set of firewall components that are configured for providing packet-level and protocol-level traffic inspection and access control, with respect to received packets and a restrictive state analyzer that is configured to be in communication with each of said components, and that is configured for determining if and what action should be performed with respect to said each packet, in response to said communication with at least one of said components.
	However, in an analogous art Mushtaq teaches a set of firewall components that are configured for providing packet-level and protocol-level traffic inspection and access control, with respect to received packets (Mushtaq, Col. 9 Lines 3-18 recites “The deep packet inspection logic 176 analyses the packet headers of captured packets for anomalies or other evidence indicating the packets may constitute malware. The deep packet inspection 176 may include protocol anomaly matching, as described elsewhere herein. In some embodiments, if the deep packet inspection logic 176 does not detect any anomalies (or, in some embodiments, only de minimus or minor ones), the packet may be dropped from further analysis. If the local signature matching logic 174 finds no match but the deep packet inspection 176 finds anomalies, the current packet header is deemed a malware "suspect" or "suspect packet." As such, the current packet header is provided, along with its corresponding header signature, for further analysis by the second stage filtering logic 168 of the central analyzer 166.” And Col. 8 Lines 34-43 “Alternatively, the central analyzer 110 and each of the local analyzers 102, 104, 106 may be deployed as an appliance (i.e., a dedicated electronic device serving to detect malware) integrated as part of a local or enterprise-wide network, as a firewall or other network device adapted to provided malware detection as described herein, or as a network endpoint adapted to provide malware detection as described herein, and systems may deploy any one or a combination of the foregoing implementations.”); 
	and that is configured for determining if and what action should be performed with respect to said each packet, in response to said communication with at least one of said components (Mushtaq, Col. 9 Lines 56-64 recites “If the global signature matching logic 184 finds a match, it may, depending on the embodiment, take the following steps: (a) forward the current packet header and signature to the post processing logic 170 for further analysis, e.g., for forensics purposes; (b) initiate an alert, and forward a malware warning to all local analyzers 162-1, 162-2, . . . 162-N so that the local analyzers may update their local cache; and/or (c) proceed with evaluation by the reputation evaluation logic 186.” And Col. 16 Lines 7-54 for reference regarding cloud based analysis).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Mushtaq’s Distributed systems and methods for automatically detecting unknown bots and botnets with Gobena’s dynamic optimization of client application access via a secure access service edge (SASE) network optimization controller (NOC) because the use of packet inspection is a thorough way of inspecting traffic and protecting a network from malicious actions.

	As per claim 40, Gobena in combination with Mushtaq teaches the system of claim 37, Mushtaq further teaches wherein said firewall components are configured for inspection of packet headers via processing of a received packet, and for identification of a malformation within said received packet, and for communication of said identification with said restrictive state analyzer for determination by said restrictive state analyzer of performance of an action with respect to said received packet, in compliance with said security policy (Mushtaq, Col. 9 Lines 3-18 recites “The deep packet inspection logic 176 analyses the packet headers of captured packets for anomalies or other evidence indicating the packets may constitute malware. The deep packet inspection 176 may include protocol anomaly matching, as described elsewhere herein. In some embodiments, if the deep packet inspection logic 176 does not detect any anomalies (or, in some embodiments, only de minimus or minor ones), the packet may be dropped from further analysis. If the local signature matching logic 174 finds no match but the deep packet inspection 176 finds anomalies, the current packet header is deemed a malware "suspect" or "suspect packet." As such, the current packet header is provided, along with its corresponding header signature, for further analysis by the second stage filtering logic 168 of the central analyzer 166.” And Col. 8 Lines 34-43 “Alternatively, the central analyzer 110 and each of the local analyzers 102, 104, 106 may be deployed as an appliance (i.e., a dedicated electronic device serving to detect malware) integrated as part of a local or enterprise-wide network, as a firewall or other network device adapted to provided malware detection as described herein, or as a network endpoint adapted to provide malware detection as described herein, and systems may deploy any one or a combination of the foregoing implementations.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use, Mushtaq’s Distributed systems and methods for automatically detecting unknown bots and botnets with Gobena’s dynamic optimization of client application access via a secure access service edge (SASE) network optimization controller (NOC) because the use of packet inspection is a thorough way of inspecting traffic and protecting a network from malicious actions.

	As per claim 41, Gobena in combination with Mushtaq teaches the system of claim 37, Mushtaq further teaches wherein said firewall components are configured to perform deep packet inspection via processing of a received packet, and for identification of whether said received packet is inspectable or non-inspectable, and for communication of said identification with said restrictive state analyzer, and if non-inspectable, pass said received packet to a destination server (Mushtaq, Col. 9 Lines 3-18 recites “The deep packet inspection logic 176 analyses the packet headers of captured packets for anomalies or other evidence indicating the packets may constitute malware. The deep packet inspection 176 may include protocol anomaly matching, as described elsewhere herein. In some embodiments, if the deep packet inspection logic 176 does not detect any anomalies (or, in some embodiments, only de minimus or minor ones), the packet may be dropped from further analysis. If the local signature matching logic 174 finds no match but the deep packet inspection 176 finds anomalies, the current packet header is deemed a malware "suspect" or "suspect packet." As such, the current packet header is provided, along with its corresponding header signature, for further analysis by the second stage filtering logic 168 of the central analyzer 166.” And Col. 8 Lines 34-43 “Alternatively, the central analyzer 110 and each of the local analyzers 102, 104, 106 may be deployed as an appliance (i.e., a dedicated electronic device serving to detect malware) integrated as part of a local or enterprise-wide network, as a firewall or other network device adapted to provided malware detection as described herein, or as a network endpoint adapted to provide malware detection as described herein, and systems may deploy any one or a combination of the foregoing implementations.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use, Mushtaq’s Distributed systems and methods for automatically detecting unknown bots and botnets with Gobena’s dynamic optimization of client application access via a secure access service edge (SASE) network optimization controller (NOC) because the use of packet inspection is a thorough way of inspecting traffic and protecting a network from malicious actions.

	As per claim 42, Gobena in combination with Mushtaq teaches the system of claim 37, Mushtaq further teaches wherein said action with respect to said each packet, is selected among actions of allow, block, alert, bypass, coach and quarantine and no action (Mushtaq, Col. 9 Lines 56-64 recites “If the global signature matching logic 184 finds a match, it may, depending on the embodiment, take the following steps: (a) forward the current packet header and signature to the post processing logic 170 for further analysis, e.g., for forensics purposes; (b) initiate an alert, and forward a malware warning to all local analyzers 162-1, 162-2, . . . 162-N so that the local analyzers may update their local cache; and/or (c) proceed with evaluation by the reputation evaluation logic 186.” And Col. 16 Lines 7-54 for reference regarding cloud based analysis).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use, Mushtaq’s Distributed systems and methods for automatically detecting unknown bots and botnets with Gobena’s dynamic optimization of client application access via a secure access service edge (SASE) network optimization controller (NOC) because the use of packet inspection is a thorough way of inspecting traffic and protecting a network from malicious actions.

	As per claim 43, Gobena in combination with Mushtaq teaches the system of claim 37, Gobena further teaches wherein said access to a cloud based resource includes access to a cloud-based service and includes access to data provided by said cloud-bases service (Gobena, Paragraph 0031 recites “A CASB 112 may be any on-premises or cloud-based software that sits between cloud service users and cloud applications and monitors all activity and enforces security policies. The CASB provides a number of services such as monitoring user activity, warning administrators about potentially hazardous actions, enforcing security policy compliance, and automatically preventing malware, among other activity. The CASB 112 may deliver security by preventing high-risk events and/or management by monitoring and mitigating the high-risk events. In one example, the CASB 112 may utilize application program interfaces (APIs), performance probes, telemetry, and other programming to inspect data and activity in the cloud to alert of risky events after the fact. Further, the CASB 112 may inspect firewall or proxy logs for usage of cloud applications. The same functions provided by the CASB 112 in relation to the SASE 104 may similarly applied to the user endpoint 120 and other computing devices 132. Specifically, security intelligence provided by the CASB 112 may be provided to the SNOC 102 for use in creating and executing the policies for the devices communicatively coupled to the SASE 104.”).

Regarding claims 44 and 51, claims 44 and 51 are directed to a method and a non-transitory readable medium associated with a system of claim 37. Claims 44 and 51 are of similar scope to claim 37, and are therefore rejected under similar rationale.
	
Regarding claim 47, claim 47 is directed to a method and a non-transitory readable medium associated with a system of claim 40. Claims 47 is of similar scope to claim 40, and are therefore rejected under similar rationale.

Regarding claims 48 and 54, claims 48 and 54 are directed to a method and a non-transitory readable medium associated with a system of claim 41. Claims 48 and 54 are of similar scope to claim 41, and are therefore rejected under similar rationale.

Regarding claims 49 and 55, claims 49 and 55 are directed to a method and a non-transitory readable medium associated with a system of claim 42. Claims 49 and 55 are of similar scope to claim 42, and are therefore rejected under similar rationale.

Regarding claims 50 and 56, claims 50 and 56 are directed to a method and a non-transitory readable medium associated with a system of claim 43. Claims 50 and 56 are of similar scope to claim 43, and are therefore rejected under similar rationale.

Claims 38, 45 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobena et al. (US 2022/0103597) and Mushtaq et al. (US 9,430,646) and in further view of Zager et al. (US 2018/0295137). 

	As per claim 38, Gobena in combination with Mushtaq teaches the system of claim 37, but fails to teach wherein said cloud access security broker (CASB) component is configured for identification of a user within a user group within said organization, and that is attempting to access a cloud-based resource, via processing of a received packet, and for determination if said user within said user group, is permitted to access said cloud-based resource, based upon said user group in compliance with said security policy.
	However, in an analogous art Zager teaches wherein said cloud access security broker (CASB) component is configured for identification of a user within a user group within said organization, and that is attempting to access a cloud-based resource, via processing of a received packet, and for determination if said user within said user group, is permitted to access said cloud-based resource, based upon said user group in compliance with said security policy (Zager, Paragraph 0029 recites “When the authorized device seeks to access the remote service, the security services of the CASB (such as user login authentication processes) are invoked. The proxy CASB only operates with regard to authorized devices which use the proxy to access the remote service. [0033] ii. API Implementation. With API implementations, the remote service provides an application programming interface (hence the moniker “API”) with which the CASB communicates. An API CASB is interposed between all user devices, both authorized and unauthorized devices. Because all users are subject to the requirements of the API CASB, the API CASB can be used to overlay identity and access (IdAM) requirements, in addition to and native IdAM requirements of the remote service, on all users seeking to use the remote service.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use, Zager’s techniques for dynamic authentication in connection within applications and sessions with Gobena’s dynamic optimization of client application access via a secure access service edge (SASE) network optimization controller (NOC) because the use authentication helps ensure only authorized users are granted access.

Regarding claims 45 and 52, claims 45 and 52 are directed to a method and a non-transitory readable medium associated with a system of claim 38. Claims 49 and 56 are of similar scope to claim 38, and are therefore rejected under similar rationale.

Claims 39, 46 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobena et al. (US 2022/0103597) and Mushtaq et al. (US 9,430,646) and in further view of Zager et al. (US 2018/0295137). 

	As per claim 39, Gobena in combination with Mushtaq teaches the system of claim 37, but fails to teach wherein said secure web gateway (SWG) component is configured for identification of a user within a user group within said organization that is attempting to access a web accessible destination, via processing of a received packet, and for determination if said user within said user group is permitted to access said web accessible destination, based upon said user group in compliance with said security policy.
	However, in an analogous art Devarajan teaches wherein said secure web gateway (SWG) component is configured for identification of a user within a user group within said organization that is attempting to access a web accessible destination, via processing of a received packet, and for determination if said user within said user group is permitted to access said web accessible destination, based upon said user group in compliance with said security policy (Devarajan, Paragraph 0034 recites “In various exemplary embodiments, secure Web gateway systems and methods are described delivering the SWG as a cloud-based service to organizations and providing dynamic user identification and policy enforcement therein. As a cloud-based service, the SWG systems and methods provide scalability and capability of accommodating multiple organizations therein with proper isolation therebetween. There are two basic requirements for the cloud-based SWG: (i) Having some means of forwarding traffic from the organization or its users to the SWG nodes, and (ii) Being able to authenticate the organization and users for policy enforcement and access logging. The SWG systems and methods dynamically associate traffic to users regardless of the source (device, location, encryption, application type, etc), and once traffic is tagged to a user/organization, various policies can be enforced and audit logs of user access can be maintained.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use, Devaranjan’s dynamic user identification and policy enforcement in cloud-based secure web gateways with Gobena’s dynamic optimization of client application access via a secure access service edge (SASE) network optimization controller (NOC) because the use authentication helps ensure only authorized users are granted access.

Regarding claims 46 and 53, claims 46 and 53 are directed to a method and a non-transitory readable medium associated with a system of claim 39. Claims 45 and 53 are of similar scope to claim 39, and are therefore rejected under similar rationale.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439